 LONDON HOUSECONVALESCENTHOSPITAL503Hy-Lond Enterprise,Inc., d/b/a London House Con-valescentHospitalandHospital and InstitutionalWorkers,Local 250,Service Employees Internation-al Union,AFL-CIO,Petitioner.Case 20-RC-1 1228July 22, 1974DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN MILLERAND MEMBERSFANNINGAND- JENKINSPursuant to a Decision and Direction of Electionissued by the Regional Director for Region 20 onApril 18, 1973, an election by secret ballot was con-ducted on May 18, 1973, under his direction and su-pervision, among employees in the appropriate unit.At the conclusion of the election, the parties werefurnished with a tally of ballots which showed thatthere were approximately 66 eligible voters and 50cast ballots, of which 17 were for and 27 against thePetitioner. There were six challenges which were notsufficient to affect the results of the election. Thereaf-ter, the Petitioner filed timely objections to conductaffecting the results of the election.In accordance with the National Labor RelationsBoard's Rules and Regulations,Series 8, asamended,the Acting Regional Direcor caused an investigationof the issues raised by the Petitioner's seven objec-tions. On August 3, 1973, the Acting Regional Direc-tor issued a Supplemental Decision, Order and Noticeof Hearing in which he overruled three of the sevenobjections and ordered a hearing with respect to theremaining four which he concluded raised materialissues of fact. The hearing was held on September 25and November 1, 13, and 20, 1973.In his report issued January 24, 1974, the HearingOfficer recommended that Petitioner's Objection 3 beoverruled, that Objections 2, 6, and 7 be sustained,and that the election be set aside and a second elec-tion directed. No exceptions were filed with respect toObjection 3. However, the Employer filed timely ex-ceptions to the Hearing Officer's report as it con-cerned Objections 2, 6, and 7, and on April 17, 1973,the Regional Director issued a Second SupplementalDecision and Order Directing Second Election inwhich he adopted the findings, conclusions, and rec-ommendations of the Hearing Officer. Thereafter, theEmployer, in accordance with Section 102.67 of theBoard's Rules and Regulations, filed a timely requestfor review of the Regional Director's Second Supple-mental Decision asserting that the Regional Directorerred in sustaining Petitioner's Objections 2, 6, and 7.By telegraphic order dated May 9, 1974, the Na-tional Labor Relations Board granted the Employer'srequest for review. Thereafter, the Employer filed abrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, togetherwith the brief, and hereby makes the following find-ings:.In'itsObjection 2, Petitioner contends that "[tjheEmployer, by its agents, intimidated eligible voterswith loss of employment opportunities if they sup-ported the Union." The'Hearing Officer sustained thisobjection on the basis of the testimony and affidavitofPetitioner'switness,JackWatkins,who hadworked as a janitor for the Employer from about June1971 until his discharge on July 1, 1973. According toWatkins, on or about March 23, 1973, he and approxi-mately seven other employees were in the coffeeroomwhen Helen Price, the Employer's administrator ofthe Hospital, entered the room. Price posted on thebulletin board a letter which stated that she would nolonger be working there, that she was going to beforced to resign, and that the employees would haveanother administrator.Watkins testified that Pricewas "all mad" and "quite flustered," and wanted toknow which employee had written and posted an ear-lier letter which discussed the Union and referred toPrice by name. Watkins further testified that Pricethen told those present that she was being forced toresign or quit, that she would no longer be workingthere, that they would have a new administrator, andthat the employees who had joined or signed up withthe Union would be fired by the new administrator,and she would sit back and laugh about it. Watkinsalso testified that 2 or 3 weeks after the March 23conversation,' Price told him in the coffeeroom andlater in the kitchen, in the presence of other employ-ees, that she had been fired and that she was sure theUnion was not the answer. It was in the kitchen, ac-cording to Watkins, that Price said that she was heldresponsible for the Union coming in. The HearingOfficer creditedWatkins' testimony and noted thatneither Price, who had since left her employment, norany other employee testified regarding the alleged in-cidents. The Hearing Officer concluded that Price'sstatement, that those employees who had joined orsigned up with the Union would be fired by the newadministrator, constituted objectionable conduct andrecommended that Objections 2, 6, and 7 be sus-1 In his report, the Hearing Officer inadvertently referred to this conversa-tion as having occurred on May 23212 NLRB No. 77 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDtained.2We disagree.Contrary to the Hearing Officer and the RegionalDirector, we do not believe that the statements attri-buted to former Administrator Price, under the cir-cumstances in which they were made, were likely tointerfere with the employees' selection of a bargainingrepresentative. AlthoughWatkins' testimony on thePrice incidents was undenied, it is often confused andat times contradictory, particularly with respect to thedates on which Price uttered the alleged objectionableremarks and the place at which she made them. Theonly clear detail about Price's statements whichemerges from Watkins' testimony is that, at the timethe statements were made, Price was very emotional,spoke in a loud voice, and was almost in tears Forthese reasons, the employees, who were aware thatPrice's employment was about to be or had just beenterminated, could reasonably interpret Price's state-ments,whenever or wherever they were made, as anemotional reaction to her learning of her impendingtermination. In these circumstances, the employeescould not reasonably feel threatened by either ofPrice's statements because she had informed them2Petitioner'sObjection6 alleges thatthe Employer, by its agents threat-ened to closethe facility if theUnion won the election SinceWatkins'testimony does not support this allegation and the Hearing Officercited noother credibletestimony orevidence tosupportsuch a finding,we find thatno such threat was made and shall overruleObjection 6 Petitioner's Objec-tion 7 is a general allegation that the Employer interfered withthe employees'rights as guaranteed under Section7 of the Actthat she would no longer be in a position of authority.Furthermore, in view of the precipitate nature ofPrice's statements, the employees could reasonablyinterpret them as an expression of her personal opin-ion rather than a prediction of what would happenafter her replacement was hired Therefore, for theabove reasons and in light of the circumstances here-in, we find that neither the March 23 remarks attribut-ed to Price nor the statements assertly made by Price2 or 3 weeks later to employees in the coffeeroomand/or the kitchen constitute objectionable conductwhich would warrant setting aside the election.Accordingly, we hereby overrule the Decision oftheRegionalDirector with respect to Petitioner'sObjections 2, 6, and 7.As all Petitioner's objections have been overruled,and as the tally of ballots shows that Petitioner hasnot received a majority of the valid votes case, weshall-certify the results of the election.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of valid voteshave not been cast for Hospital and InstitutionalWorkers, Local 250, Service Employees InternationalUnion,AFL-CIO,and that said labor organization isnot the exclusive representative of the employees inthe appropriate unit, within the meaning of Section9(a) of the National Labor Relations Act, as amend-ed.